Per Curiam.

Where the writ does not require special bail, several persons may be named as defendants, and the plaintiff may declare, and proceed against any one of them, separately. The Court so decided in Montgomery v. Hasbrouck, (3 Johns. Rep. 538.) Such, also, is the English practice, (1 Tidds Pr. 80. 4 Term Rep. 696, 697. note. 1 Bos. Pull, 50. 5 Bos. & Pull. 82. 5 Term Rep. 722.) But in this case, the writs contained clauses of ac etiam, and the defendants were held to bail. The declarations and sub*45sequent proceedings must, therefore, be set aside, for irregularity, with costs. (Rogers v. Rogers, 4 Johns. Rep. 485.)
Motion granted.